Citation Nr: 1042601	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma and 
melanoma of the skin, to include as a result of in-service 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to January 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the RO in Little 
Rock, Arkansas, which denied service connection for basal cell 
carcinoma and melanoma of the skin.

In April 2007, the Veteran testified at a Board hearing.  A 
transcript has been associated with the file.  Thereafter, in 
September 2007, the issue on appeal was remanded to the RO, 
through the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.  In July 2010, the Veteran was 
afforded a second Board hearing.  A transcript of that hearing 
has also been associated with the claims file.  

The Board finds that all necessary development listed in the 
September 2007 remand has been completed.  The issue on appeal 
is, thus, once more before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the Veteran's 
claim has been obtained by VA.  

2.  The Veteran did not participate in a "radiation-risk 
activity" as defined by regulation for purposes of presumptive 
service connection for diseases specific to radiation-exposed 
veterans.  

3.  The preponderance of the evidence is against findings that 
basal cell carcinoma and melanoma of the skin (skin cancer) began 
in service, or indeed until many years thereafter, or are 
otherwise related to such service (to include exposure to 
ionizing radiation).  
CONCLUSION OF LAW

Basal cell carcinoma and melanoma of the skin were not incurred 
in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Pre-decisional letters issued to the Veteran in March, May, and 
July 2005 fully satisfied these duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  

An October 2007 letter complied with this portion of VA's 
notification requirements.  The timing defect of this 
correspondence was cured by the agency of original jurisdiction's 
subsequent readjudication of the Veteran's claim and issuance of 
a supplemental statement of the case in January 2010.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and post-service VA 
medical records are in the file.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran provided oral testimony before the Board.  
The Veteran has not referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  
Moreover, as discussed below, VA has undertaken significant 
efforts to estimate the maximum total effective dose equivalent 
and forwarded his claim for review by VA's Under Secretary for 
Benefits and VA's Chief Public Health and Environmental Hazards 
Officer.  

There is no indication in the record that any additional evidence 
relevant to the issue on appeal exists and further efforts to 
obtain records would be futile.  The Board notes that the Veteran 
was not afforded a VA examination in connection his claims.  See 
38 C.F.R. § 3.159(c)(4).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  

As will be discussed further below, the Board concludes that an 
examination in connection with the Veteran's claim is not 
warranted.  A relevant examination is not needed here because 
there is no probative evidence the Veteran was exposed to 
radiation in service.  Also, as will be discussed in further 
detail below, medical evidence of record shows that the Veteran 
was first diagnosed with skin cancer (squamous cell carcinoma of 
the lower lip) in April 1985, approximately 20 years after 
discharge from active duty.  The claims folder contains no 
competent evidence associating his skin cancer to his active 
service.  

The Board further finds that there has been substantial 
compliance with the terms of its September 2007 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The AMC 
has exhausted all appropriate avenues in an attempt to obtain 
records documenting the Veteran's duties with the VP28 Patrol 
Squadron 28 in Oahu, Hawaii from April 25, to December 31, 1962.  
In addition, the AMC contacted the appropriate agency to attempt 
to verify exposure to ionizing radiation.  

The Board acknowledges that in July 2010, the Veteran submitted 
additional evidence.  As the Veteran waived AOJ consideration of 
that evidence, the Board may consider the appeal. 38 C.F.R. § 
20.1304.  [In August 2010, the Veteran submitted additional 
evidence, to include recent VA outpatient treatment records.  
Although the Veteran did not include a waiver of consideration of 
such evidence, the Board finds that a remand to accord the AOJ an 
opportunity to readjudicate his claim in light of these 
additional records is not necessary.  The additional VA 
outpatient treatment records submitted in August 2010 reflect 
treatment for, and acknowledge the Veteran's history of, basal 
cell carcinoma but do not provide any evidence associating this 
disorder with his active duty, or to any in-service exposure to 
radiation.]  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the Veteran.  

Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Thus, service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 
7 Vet. App. 498 (1995).

In addition, certain chronic diseases, to include malignant 
tumors, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in "radiation-exposed veterans" under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Certain specified disabilities 
becoming manifest in a "radiation-exposed veteran" shall be 
service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" means 
a veteran who participated in a "radiation-risk activity."  See 
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear device 
for Operation DOMINIC I (April 25, 1962 through December 31, 
1962) and Operation DOMINIC II/PLOWSHARE (for the period from 
July 6, 1962 through August 15, 1962).  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii) & (iv).  

Diseases presumptively service connected for radiation- exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is a 
radiogenic disease.  Specifically, if a claimant does not qualify 
as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) 
and/or does not suffer from one the presumptive conditions listed 
in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from 
the special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced 
by ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central nervous 
system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after exposure.  
38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2) (2009).  In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational  Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records which 
may contain information pertaining to the veteran's radiation 
dose in service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred during 
or aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by way 
of proof of actual direct causation.

In the present case, the Veteran contends that he was exposed to 
radiation during his service with Patrol Squadron 28, between 
1961 and 1963 during Operation Dominic.  More specifically, he 
reported exposure during atmospheric testing on Christmas Island 
and Johnston Island.  He further contends that he developed skin 
cancers including basal cell carcinoma and melanoma as a result 
of this radiation exposure.  

A review of the service treatment records shows no evidence of 
complaints of or treatment for skin cancer.  Indeed, the Veteran 
does not contend he was treated for such a disorder during 
service.  VA treatment records indicate that the Veteran was 
first diagnosed with squamous cell carcinoma of the lower lip in 
April 1985 by punch biopsy.  He was diagnosed with basal cell 
carcinoma of the skin of the right forehead and left neck in May 
1989.  Subsequent medical records, including a report dated in 
August 2002, indicate that the Veteran developed further 
cancerous lesions on the skin.  

First, the Board finds that the Veteran in the present appeal did 
not participate in a "radiation risk activity" as that term is 
defined and thus is not a "radiation-exposed Veteran."  A 
thorough review of the service treatment records and personnel 
records show no official record of radiation exposure (Form DD 
1141 or equivalent document).  Service records indicate the 
Veteran was approved for frequent aerial flights in July 1961 and 
that he was stationed at Barbor's Point and Pearl Harbor, Hawaii.  
However, service records show no evidence of activity in or 
around Christmas Island or Johnston Island.  Further, there is no 
evidence that the Veteran was involved in a radiation risk 
activity, to include Operation Dominic.  Service connection for 
skin cancer, pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) is, therefore, not warranted.  

Moreover, the Board acknowledges that the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 
3.311(b)(2)-e.g., skin cancer, which was manifested more than 
five years after exposure.  The Veteran has contended that it was 
the result of ionizing radiation exposure.  These facts are 
sufficient to trigger the obligation to obtain a radiation dose 
estimate from the appropriate office of the Department of Defense 
under 38 C.F.R. § 3.311(a)(1).  The Board finds that the VA's 
developmental burden in this regard has been met.

An August 2008 response letter from the Department of the Navy 
indicated that a review of the exposure registry revealed no 
reports of occupational exposure to ionizing radiation pertaining 
to the Veteran.  Available service personnel records support this 
conclusion.  Thus, there is no evidence of exposure to radiation 
to warrant a grant of service connection for skin cancer due to 
radiation exposure, and a referral of the case to the Under 
Secretary for Benefits for further consideration is not 
necessary.  38 C.F.R. § 3.311(b).

However, as noted above, the Veteran is not precluded from 
service connection for skin cancer on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In order to 
establish service connection or service-connected aggravation for 
a present disability, the evidence must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  

Upon review of the entire evidence of record, the Board finds 
that the first element of service connection is met; however, the 
second and third elements are not met.  Thus, service connection 
is not warranted.

Specifically, evidence of record shows a current diagnosis of, 
and treatment for, basal cell carcinoma and melanoma of the skin.  
However, a review of the service treatment records shows no 
evidence of complaints of, treatment for, or findings of skin 
cancer during service.  Indeed, as previously noted herein, the 
first diagnosis of skin cancer is dated in April 1985 
(approximately 20 years after the Veteran's discharge from active 
duty), when basal cell carcinoma of the skin of his lower lip was 
diagnosed by punch biopsy.  Subsequent medical records reflect 
treatment for continued basal cell carcinoma and melanoma.  

In this regard, the probative medical evidence of record shows 
that the Veteran's skin cancer was first treated in 1985, nearly 
20 years after service discharge.  The absence of persistent 
symptoms of the disorder at separation, along with the first 
evidence of treatment for skin cancer being many years later, 
constitutes negative evidence tending to disprove the assertion 
that the Veteran was disabled from such disease or injury during 
service, within the first post-service year, or indeed until two 
decades thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service).  

Further, none of the medical evidence of record links the 
Veteran's current disability to service.  In this regard, the 
Board acknowledges that a June 2005 VA examiner stated that the 
Veteran's current skin cancer was presumably related to nuclear 
exposure in service.  However, the Board finds this statement 
lacking probative value because it does not convey a medical 
conclusion based on clear rationale or a complete review of the 
Veteran's medical history.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the probative 
value of a medical opinion included the physician's access to the 
claims file and the thoroughness and detail of the opinion); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based on 
the personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  
Further, the opinion appears to be based entirely on the 
Veteran's unsubstantiated reports of inservice exposure to 
radiation.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); but see Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that although 
the Board may not reject a medical opinion solely because it is 
based on facts reported by the veteran but may do so where the 
facts are inaccurate or are unsupported by the other evidence of 
record).  

Of particular significance in this regard, and as the Board has 
previously discussed herein, is the fact that service records do 
not reflect the Veteran's in-service exposure to radiation.  
Thus, the 2005 VA examiner's opinion is not probative and does 
not establish a relationship between the Veteran's current skin 
cancer and service.

The Board acknowledges the Veteran's contentions that he observed 
skin cancer cells in service, but was not treated at that time.  
The Board recognizes that the Veteran is competent to report 
observable visible symptoms and manifestations of a disorder but 
that, as a lay person, is not competent to offer evidence which 
requires medical knowledge, such as opinions regarding medical 
causation or a diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (which stipulates that a veteran can attest to 
factual matters of which he/she had first-hand knowledge-
including experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical therapy). 

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, although the Veteran is competent to describe the 
skin problems that he has experienced since service, he is not 
competent to diagnose skin cancer cells during service (or indeed 
at any time), nor is he competent to relate any such current skin 
cancer diagnosis to service.  Further, the Board finds that the 
Veteran is not credible with respect to these contentions because 
they are inconsistent with the contemporaneous record showing 
treatment for skin cancer many years after service.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than subsequently reported 
history).  

Once again, the Board acknowledges the Veteran's contentions.  
However, a lack of competent evidence relating the Veteran's 
symptoms to service weighs against the Veteran's claim for 
service connection.  In this regard, no probative medical opinion 
has been provided to show a relationship between the Veteran's 
skin cancer and service.  Thus, service connection for basal cell 
carcinoma and melanoma of the skin, on a direct basis, is not 
warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
skin cancer, to include as due to radiation exposure.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Thus, the claim 
must be denied.


ORDER


Service connection for basal cell carcinoma and melanoma of the 
skin, to include as a result of in-service radiation exposure, is 
denied.



___________________________                   
_________________________
     THERESA M. CATINO                                          
K. PARAKKAL
   Acting Veterans Law Judge                                    
Veterans Law Judge
   Board of Veterans' Appeals                            Board of 
Veterans' Appeals 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


